           Case 1:19-vv-00687-UNJ Document 43 Filed 11/04/20 Page 1 of 4




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-0687V
                                          UNPUBLISHED


    JUDITH MARKEY,                                              Chief Special Master Corcoran

                         Petitioner,                            Filed: October 5, 2020
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Pneumococcal Conjugate Vaccine;
                                                                Shoulder Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.

Darryl R. Wishard, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES1

       On May 8, 2019, Judith Markey filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the “Vaccine
Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of a pneumococcal conjugate (“Prevnar 13”)
vaccination administered on July 21, 2017. Petition at 1. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

      On October 21, 2020, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for SIRVA. On September 30, 2020, Respondent filed a proffer on award
of compensation (“Proffer”) indicating Petitioner should be awarded $65,000.00 for pain
and suffering damages. Proffer at 1. In the Proffer, Respondent represented that


1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:19-vv-00687-UNJ Document 43 Filed 11/04/20 Page 2 of 4



Petitioner agrees with the proffered award. Id. Based on the record as a whole, I find that
Petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $65,000.00 (for pain and suffering) in the form of a check payable
to Petitioner. This amount represents compensation for all damages that would be
available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
           Case 1:19-vv-00687-UNJ Document 43 Filed 11/04/20 Page 3 of 4




              IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
___________________________________
                                    )
JUDITH MARKEY,                      )
                                    )
       Petitioner,                  )   No. 19-687V ECF
                                    )
              v.                    )   Chief Special Master Corcoran
                                    )
SECRETARY OF HEALTH                 )
AND HUMAN SERVICES,                 )
                                    )
      Respondent.                   )
___________________________________ )

                      PROFFER ON AWARD OF COMPENSATION 1

I.     Procedural History

       On May 8, 2019, Judith Markey (“petitioner”) filed a petition for compensation

(“petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -

34, as amended. She alleges that, after receiving the Prevnar-13 vaccine on July 21, 2017, she

suffered from a left shoulder injury related to vaccine administration (“SIRVA”). Petition at 1.

On July 20, 2020, respondent filed his Vaccine Rule 4(c) report, conceding a Table injury for

SIRVA. On July 21, 2020, Chief Special Master Corcoran issued a ruling on entitlement,

finding that petitioner was entitled to compensation for SIRVA.

II.    Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

a lump sum of $65,000.00 for pain and suffering damages. This amount represents all elements

of compensation to which petitioner is entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.




       1 This Proffer does not include attorneys’ fees and costs, which the parties intend to
address after the Damages Decision is issued.
           Case 1:19-vv-00687-UNJ Document 43 Filed 11/04/20 Page 4 of 4




III.   Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $65,000.00, in the form of a check payable to petitioner. 2

Petitioner agrees.

                                             Respectfully submitted,

                                             JEFFREY BOSSERT CLARK
                                             Acting Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             CATHARINE E. REEVES
                                             Deputy Director
                                             Torts Branch, Civil Division

                                             ALEXIS B. BABCOCK
                                             Assistant Director
                                             Torts Branch, Civil Division

                                             /s/Darryl R. Wishard
                                             DARRYL R. WISHARD
                                             Assistant Director
                                             Torts Branch, Civil Division
                                             U. S. Department of Justice
                                             P.O. Box l46, Benjamin Franklin Station
                                             Washington, D.C. 20044-0146
                                             Direct dial: (202) 616-4357
Dated: September 30, 2020                    Fax: (202) 616-4310




       2  Should petitioner die prior to entry of judgment, respondent would oppose any award
for future medical expenses, future lost earnings, and future pain and suffering, and the parties
reserve the right to move the Court for appropriate relief.

                                                 2
